DETAILED ACTION
AIA  Status
The present application is being examined under the pre-AIA  first to invent provision.
Election/Restriction
Applicants’ 5 JUL 2021 election (ELC. page 1) of a Species shown in Figs. 1, 28, 41, 66, 68, claims 1-20, without traverse is acknowledged.
Continuity Information
The instant application is a continuation-in-part (CIP) of 16537564, which is a CIP of 15460230, which is a CIP of 14821683, which is a CIP of 13492395, which is a continuation of 13273712, which is a CIP of 12970602. With regard to CIP applications, applicants are reminded that priority date is determined on a claim-by-claim basis.
Information Disclosure Statement
An information disclosure statement (IDS) does not exist.
Drawings 
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the following reason(s): The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Claim 1, a first level (REFERENCE CHARACTER?), a second level (REFERENCE CHARACTER?); Claim 2, said first level comprises alignment marks; Claim 5, said first level comprises third transistors (REFERENCE CHARACTER?) and fourth transistors (REFERENCE CHARACTER?); Claim 7, said first level comprises a memory array, and wherein said second level comprises control circuits; Claim 8, a first level (REFERENCE 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
Claims 5 and 10 are objected to because of the following typographical errors:
claims 5 and 10, replace “the same lithography” with “a same lithography”.
Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 3, 9, 13, 15, 16, 18, and all subsequent depending claims therein are rejected under pre-AIA  35 U.S.C. 112, first paragraph, for failing enablement. Persons of ordinary skill in the art would have to perform undue experimentation to practice the claimed invention.
Claims 2, 9, 15, and 16 recite an unbounded range: “less than 400 nm alignment error.” The specification does not reasonably provide full enablement for an open-ended alignment error range, e.g., no lower limit disclosed for an alignment error range of less than 400 nm to infinitesimally small. Cf. intrinsic evidence at paragraph [0006] of the specification.
Claims 3, 13, and 18 also recite an unbounded range: “at least two side-gates” or “at least two side gates.” The specification does not reasonably provide full enablement for an open-ended quantity of side gates, e.g., no upper limit disclosed for a side-gate-quantity range of 2 to infinity. Cf. intrinsic evidence at [000194] and [000239].
When the specification is viewed in light of the “Wands factors”, e.g., (1) “the quantity of experimentation necessary” is high; (2) “the amount of direction or guidance presented” by applicants is negligible; (3) “working examples” not presented in specification; and (4) “the state of the prior art” not shown to be developed to upper limit of claim range, claims 2, 3, 9, 13, 15, 16, and 18 are NOT enabled. To be clear, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention that is commensurate in scope with the full range. Applicants are reminded that claim MagSil Corp. v. Hitachi Global Storage Technologies, Inc., No. 11-1221 (Fed. Cir. Aug. 14, 2012).
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5, 7-10, 14-16, 19, and all subsequent depending claims therein are rejected under pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 2, 5, 7-10, 14-16, and 19 describe, inter alia, “first level”. The description renders claims 1, 2, 5, 7-10, 14-16, and 19 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claims 1, 2, 5, 7-10, 14-16, and 19. To be clear, structural details of the described portion do not exist and one having ordinary skill in the art would be unable to reasonably interpret the “first level”. For example, where does the “first level” start and end. See objections to drawings supra. Does the first level include: transfer layer; alignment marks; a first layer and a second layer having first interconnections; a memory array; third and fourth transistors; first single crystal transistors; trench capacitors; logic circuits; circuits to transfer data to be written into memory cells; SerDes circuits or connection contacts to communicate with external devices; an overlaying second level; bond regions disposed between the first level and second level? Cf. intrinsic evidence at paragraphs [0004]-[0006].
Claims 1, 7, 8, and 15 recite, inter alia, “second level”. The recitation renders claims 1, 7, 8, and 15 indefinite in meaning and scope because even after reviewing the specification, the 
The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under pre-AIA  35 U.S.C. 112, fourth paragraph, as failing to specify a further limitation of the subject matter claimed. Specifically, claim 16’s “wherein said first level comprises alignment marks, and wherein said second transistors are aligned to said alignment marks with less than 400 nm alignment error”, appears in independent claim 15. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for patent.

(e) the invention was described in - (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for the purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 1-20 are rejected under pre-AIA  35 U.S.C. 102(a) and/or 102(e) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Or-Bach et al. (US 20110108888; below, “Or-Bach”) as evidenced in or in view of Sadaka et al. (US 20120013013; below, “Sadaka”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, insofar as definite, Or-Bach, in Figs. 1 to 149, especially Figs. 8-8I, 82A-82G, Fig. 110J, Figs. 113A-113B, and related text, e.g., Abstract, paragraphs [0001] to [1108], claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, and noted publications, the contents of which are incorporated by reference, discloses a 3D semiconductor device, the device comprising:

    PNG
    media_image1.png
    658
    544
    media_image1.png
    Greyscale


first metal layers (e.g., [0237], 5910) interconnecting at least said first transistors (e.g., Abstract, [0304], [0700], [1069]); and
a second level comprising a second single crystal layer (e.g., Abstract, claims 1, 10, 20, 29, and 30), said second level comprising second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30), wherein said second level overlays said first level, wherein said second level is bonded to said first level, wherein said bonded comprises oxide to oxide bonds (e.g., [0280], [0300], [0358], [0607], [1049], Fig 82C), wherein said bonded comprises metal to metal bonds (e.g., [1049], [1054], [1057]), and
wherein through said first metal layers (e.g., [0237], 5910) power is provided (e.g., [0782], [0783]) to at least one of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30).
Thus, Or-Bach anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Or-Bach’s 3D semiconductor device cannot constitute each element of the claimed device, embodiments of Or-Bach, e.g., Abstract, paragraphs [0001] to [1108], figures, claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, and noted publications, the contents of which are incorporated by reference, and/or Sadaka, in FIG. 6 and related text, e.g., Abstract, paragraphs [0001] to [0092], especially, [0051]-[0054], claims, teach the requisite elements.
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill … would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 2, insofar as enabled and definite, Or-Bach discloses the device according to claim 1, wherein said first level comprises alignment marks, and wherein said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) are aligned to said alignment marks with less than 400 nm alignment error (e.g., [0283], [0312], [0340], [1095], [1102]).
RE 3, insofar as enabled and definite, Or-Bach discloses the device according to claim 1, wherein said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) each comprise at least two side-gates (e.g., [0332], [0333], [0353]).
RE 4, insofar as definite, Or-Bach discloses the device according to claim 1, wherein at least one of said first transistors (e.g., Abstract, [0304], [0700], [1069]) controls power delivery 
RE 5, insofar as definite, Or-Bach discloses the device according to claim 1, wherein said first level comprises third transistors and fourth transistors, wherein said fourth transistors are overlying said third transistors, and wherein said third transistors and said fourth transistors are self-aligned, being processed following the [sic] same lithography step (e.g., [0274], [0283], [0306], [0323], [0678], [0722], claims 19, 20).
RE 6, insofar as definite, Or-Bach discloses the device according to claim 1, wherein at least one of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) comprises hafnium oxide (e.g., [0315], [0362], [0631], [0648]).
RE 7, insofar as definite, Or-Bach discloses the device according to claim 1, wherein said first level comprises a memory array, and wherein said second level comprises control circuits for said memory array (e.g., [0416], [0421], [0437], [0453], [0461], [0464], [0519]).
RE 8, insofar as definite, Or-Bach, in Figs. 1 to 149, especially Figs. 8-8I, 82A-82G, Fig. 110J, Figs. 113A-113B, and related text, e.g., Abstract, paragraphs [0001] to [1108], claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, and noted publications, the contents of which are incorporated by reference, discloses a 3D semiconductor device, the device comprising:
a first level comprising a first single crystal layer, said first level comprising first transistors (e.g., Abstract, [0304], [0700], [1069]), wherein said first transistors (e.g., Abstract, [0304], [0700], [1069]) each comprise a single crystal channel (e.g., claims 1, 9, 10, 18-20, 28, 30);

a second level comprising a second single crystal layer (e.g., Abstract, claims 1, 10, 20, 29, and 30), said second level comprising second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30), wherein said second level overlays said first level, wherein said second level is bonded to said first level, wherein said bonded comprises oxide to oxide bonds (e.g., [0280], [0300], [0358], [0607], [1049], Fig 82C), wherein said bonded comprises metal to metal bonds (e.g., [1049], [1054], [1057]), and wherein at least one of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) is capable of driving a signal to an external device (e.g., [0890]).
Thus, Or-Bach anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Or-Bach’s 3D semiconductor device cannot constitute each element of the claimed device, embodiments of Or-Bach, e.g., Abstract, paragraphs [0001] to [1161], figures, claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, and noted publications, the contents of which are incorporated by reference, and/or Sadaka, in FIG. 6 and related text, e.g., Abstract, paragraphs [0001] to [0092], especially, [0051]-[0054], claims, teach the requisite elements.
It would have been obvious … to modify Or-Bach as taught by embodiments of Or-Bach and/or Sadaka. This is because the modification provides a semiconductor device having superior mobile units that operate much more efficiently for a much longer time. Moreover, the modification may result in a device in which metal-to-metal and oxide-to-oxide bonding processes may be performed at low temperatures, i.e., less than about 400°C, and thus, avoid damage to the device (cf. Sadaka [0054]). Finally, it would have been obvious because all the KSR, 550 U.S. 398 (2007).
RE 9, insofar as enabled and definite, Or-Bach discloses the device according to claim 8, wherein said first level comprises alignment marks, and wherein said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) are aligned to said alignment marks with less than 400 nm alignment error (e.g., [0283], [0312], [0340], [1095], [1102]).
RE 10, insofar as definite, Or-Bach discloses the device according to claim 8, wherein said first level comprises third transistors and fourth transistors, wherein said fourth transistors are overlying said third transistors, and wherein said third transistors and said fourth transistors are self-aligned, being processed following the [sic] same lithography step (e.g., [0274], [0283], [0306], [0323], [0678], [0722], claims 19, 20).
RE 11, insofar as definite, Or-Bach discloses the device according to claim 8, wherein at least one of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) comprises hafnium oxide (e.g., [0315], [0362], [0631], [0648]).
RE 12, insofar as definite, Or-Bach discloses the device according to claim 8, wherein at least one of said first transistors (e.g., Abstract, [0304], [0700], [1069]) is capable of operating with a first voltage as a maximum operating first voltage, wherein at least one of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) is capable of operating with a second voltage as a maximum operating second voltage, and wherein said second voltage is much greater than said first voltage (e.g., [0031], [0240]).
RE 13, insofar as enabled and definite, Or-Bach discloses the device according to claim 8, wherein each of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) are horizontally oriented (e.g., [0311], [0355], [0420], claims 5, 14, 24, 34), and wherein each of 
RE 14, insofar as definite, Or-Bach discloses the device according to claim 8, wherein said device comprises an array of memory cells, wherein a plurality of said memory cells comprise at least two of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30), and wherein said first level comprises a periphery circuit to control said array of memory cells (e.g., [0549], [0575], [0576]).
RE 15, insofar as enabled and definite, Or-Bach, in Figs. 1 to 149, especially Figs. 8-8I, 82A-82G, Fig. 110J, Figs. 113A-113B, and related text, e.g., Abstract, paragraphs [0001] to [1108], claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, and noted publications, the contents of which are incorporated by reference, discloses a 3D semiconductor device, the device comprising:
a first level comprising a first single crystal layer, said first level comprising first transistors (e.g., Abstract, [0304], [0700], [1069]), wherein said first transistors (e.g., Abstract, [0304], [0700], [1069]) each comprise a single crystal channel (e.g., claims 1, 9, 10, 18-20, 28, 30); first metal layers (e.g., [0237], 5910) interconnecting at least said first transistors (e.g., Abstract, [0304], [0700], [1069]); and
a second level comprising a second single crystal layer (e.g., Abstract, claims 1, 10, 20, 29, and 30), said second level comprising second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30), wherein said second level overlays said first level, wherein said second level is bonded to said first level, wherein said bonded comprises oxide to oxide bonds (e.g., [0280], [0300], [0358], [0607], [1049], Fig 82C), wherein said bonded comprises metal to metal bonds (e.g., [1049], [1054], [1057]), wherein said first level comprises alignment marks, and wherein said second 
Thus, Or-Bach anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Or-Bach’s 3D semiconductor device cannot constitute each element of the claimed device, embodiments of Or-Bach, e.g., Abstract, paragraphs [0001] to [1161], figures, claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, and noted publications, the contents of which are incorporated by reference, and/or Sadaka, in FIG. 6 and related text, e.g., Abstract, paragraphs [0001] to [0092], especially, [0051]-[0054], claims, teach the requisite elements.
It would have been obvious … to modify Or-Bach as taught by embodiments of Or-Bach and/or Sadaka. This is because the modification provides a semiconductor device having superior mobile units that operate much more efficiently for a much longer time. Moreover, the modification may result in a device in which metal-to-metal and oxide-to-oxide bonding processes may be performed at low temperatures, i.e., less than about 400°C, and thus, avoid damage to the device (cf. Sadaka [0054]). Finally, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 16, insofar as enabled and definite, Or-Bach discloses the device according to claim 15, wherein said first level comprises alignment marks, and wherein said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) are aligned to said alignment marks with less than 400 nm alignment error (e.g., [0283], [0312], [0340], [1095], [1102]).
RE 17, insofar as enabled and definite, Or-Bach discloses the device according to claim 15, wherein at least one of said first transistors (e.g., Abstract, [0304], [0700], [1069]) is capable of operating with a first voltage as a maximum operating first voltage, wherein at least one of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) is capable of operating with a second voltage as a maximum operating second voltage, and wherein said second voltage is much greater than said first voltage (e.g., [0031], [0240]).
RE 18, insofar as enabled and definite, Or-Bach discloses the device according to claim 15, wherein each of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) are horizontally oriented (e.g., [0311], [0355], [0420], claims 5, 14, 24, 34), and wherein each of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) comprise at least two side gates (e.g., [0332], [0333], [0353]).
RE 19, insofar as enabled and definite, Or-Bach discloses the device according to claim 15, wherein said device comprises an array of memory cells, wherein a plurality of said memory cells comprise at least two of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30), and wherein said first level comprises a periphery circuit to control said array of memory cells (e.g., [0549], [0575], [0576]).
RE 20, insofar as enabled and definite, Or-Bach discloses the device according to claim 15, wherein at least one of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) comprises hafnium oxide (e.g., [0315], [0362], [0631], [0648]).
Claims 1-20 are rejected.
Conclusion
The prior art made of record and not relied upon, Pogge et al. (US 20060121690), is considered pertinent to applicants’ disclosure. Pogge does not teach, inter alia, a second level 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815